                                            Case 4:19-cv-03425-JST Document 48 Filed 09/06/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       NIANTIC, INC.,                                   Case No. 19-cv-03425-JST
                                                        Plaintiff,
                                   8
                                                                                            ORDER DENYING DEFENDANTS'
                                                  v.                                        DISCOVERY REQUEST
                                   9

                                  10       GLOBAL++, et al.,                                Re: ECF No. 47
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13
                                               The parties have filed a joint letter brief concerning Defendants’ request to depose two
                                  14
                                       Niantic employees, Eric Lanz and Scot Frank. Defendants have known about these witnesses
                                  15
                                       since at least June 14, 2019, when Plaintiff Niantic first submitted declarations from them in
                                  16
                                       support of its motion for preliminary injunctive relief, yet Defendants waited until September 4,
                                  17
                                       2019 – only a week before the hearing on the motion – to seek the deposition of the declarants.
                                  18
                                       This delay by itself is fatal to Defendants’ request, which is denied without prejudice.1
                                  19
                                               IT IS SO ORDERED.
                                  20
                                       Dated: September 6, 2019
                                  21                                                    ______________________________________
                                                                                                      JON S. TIGAR
                                  22                                                            United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27
                                       1
                                  28    The notices of deposition appear to have been served on or about August 16, ECF No. 47 at 9-
                                       10, 12-13, but this does not change the outcome of the Court’s order.
